NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



CHARLES A. SEVERANCE,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D15-2600
                                   )
STATE OF FLORIDA                   )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 30, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Charles A. Severance, pro se.


PER CURIAM.

              Affirmed without prejudice to any right Charles A. Severance may have to

file a timely and sufficient motion for postconviction relief pursuant to Florida Rule of

Criminal Procedure 3.850.



KHOUZAM, CRENSHAW, and SALARIO, JJ., concur.